Case 1:17-cv-00784-RB-GJF Document 71 Filed 04/17/20 Page 1 of 13 PageID #: 483



                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO


 ROLF ERIK CARLSON,

          Plaintiff,

 v.                                                                                   No. 17-cv-784 RB-GJF

 UNITED STATES DEPARTMENT OF ENERGY,

          Defendant.


                        AMENDED MEMORANDUM OPINION AND ORDER

          This matter is before the Court on the United States Department of Energy’s (Defendant or

 DOE) Motion to Dismiss (Doc. 22) and Rolf Erik Carlson’s (Plaintiff) Motion for Leave to File

 Amended Complaint (Doc. 41). Jurisdiction arises under 28 U.S.C. § 1331.1 Plaintiff alleges that

 Defendant violated several provisions of the Privacy Act, 5 U.S.C. § 552a, by denying requests to

 amend and review materials in his Personnel Security File (PSF). (See Doc. 33 (Compl.) at 1.)

 Defendant argues that Plaintiff failed to state a claim upon which relief can be granted because

 Plaintiff no longer has DOE security clearance.2 (See Doc. 23 at 9.) After considering the

 submissions of counsel and relevant law, the Court will grant in part and deny in part

 Defendant’s Motion to Dismiss and deny Plaintiff’s Motion for Leave to File Amended Complaint.




 1
   The Court rejects Defendant’s argument under Federal Rule of Civil Procedure 12(b)(1) that the case should be
 dismissed for lack of subject matter jurisdiction. (See Doc. 23 at 7–8.) Plaintiff brings his claims under subsection (g)
 of the Privacy Act, which provides that an “individual may bring a civil action against the agency, and the district
 courts of the United States shall have jurisdiction in the matters under the provisions of this subsection.” 5 U.S.C. §
 552a(g)(1); (see also Doc. 33 (Compl.) at 1.) Thus, Defendant’s argument that “there is no waiver of sovereign
 immunity that would permit Plaintiff’s claims” (Doc. 23 at 7) is contrary to the law and unavailing.

 2
   On April 16, 2020, the Court granted Carlson’s Motion to Correct Clerical Errors under Rule 60(a) (Doc. 65). (See
 Doc. 70 at 8.) Accordingly, the Court files this Amended Memorandum Opinion and Order to remove language stating
 that the DOE employed Plaintiff.
Case 1:17-cv-00784-RB-GJF Document 71 Filed 04/17/20 Page 2 of 13 PageID #: 484



 I.       Factual Background

        A.    Plaintiff’s Request to Amend his PSF

        In 2010, Plaintiff had his DOE security clearance suspended. (See Compl. at 5; see also

 Doc. 41-1 at 2.) The materials the DOE relied on to suspend Plaintiff’s security clearance are

 contained in his PSF. (See Compl. at 5.) In March 2011, Plaintiff’s security authorization was

 terminated. (Doc. 41-1 at 8.) Around that time he lost his DOE security clearance. (See id. at 10;

 see also Doc. 23 at 3.) In December 2014, believing certain materials the DOE relied on to suspend

 his security clearance were inaccurate and incomplete, Plaintiff submitted four requests to amend

 and review his PSF to the National Nuclear Security Administration (NNSA), an agency within

 the DOE. (See Compl. at 2, 12.)

        Plaintiff’s requests included: (1) that information about a medical prescription be added to

 his file, and that an existing statement in his file regarding medical care be reevaluated in light of

 the new prescription information; (2) that an invoice from his doctor be added to his file, and an

 existing statement about medical care be reevaluated in light of the new doctor’s invoice; (3) that

 a letter from his doctor be added to his file, and that an existing statement in his file regarding his

 medical diagnosis be reevaluated in light of the new letter; and (4) that progress notes from his

 doctor be added to his file, and that existing progress notes in his file be reevaluated for

 completeness in light of the new notes. (Id. at 12–14.)

        In April 2015, the NNSA Office of Personnel and Facility Clearances denied Plaintiff’s

 requests. (Id.) In response to each of Plaintiff’s requests to add new material to his PSF, the NNSA

 explained that the new material was an “unsubstantial amendment which has little or no bearing

 on his [PSF] . . . . [Plaintiff] has not shown that the information in his file is relevant and the

 information he is seeking to amend (introduce) to his PSF does not correct any factual information



                                                   2
Case 1:17-cv-00784-RB-GJF Document 71 Filed 04/17/20 Page 3 of 13 PageID #: 485



 contained in the file.” (Id.) The NNSA also denied each of Plaintiff’s requests to review the existing

 material in the PSF, stating that Plaintiff “is not requesting relevancy/accuracy information already

 existing in his PSF, he is requesting relevancy/accuracy of newly introduced information.” (Id. at

 13–14.)

         Plaintiff appealed the denials through the proper administrative channels, and in July 2015

 the DOE Office of Hearings and Appeals (Appeals Office) affirmed the NNSA’s denial of all four

 requests. (Id. at 8.) In its order, the Appeals Office noted that the NNSA was incorrect in concluding

 that Plaintiff had been seeking a review of the accuracy of new information in his file, when in fact

 he had sought to introduce new information that would be used to review the accuracy of existing

 information already in his file. (See id. at 9–10 (“We believe that Dr. Carlson’s inquiries were valid

 under 10 C.F.R. § 1008.6(a)(3)(i)–(ii).”).) However, the Appeals Office noted that, despite this

 misinterpretation of Plaintiff’s request, the NNSA properly denied the amendment requests

 because Plaintiff’s DOE security clearance was no longer being investigated. (Id. at 10.) “Although

 the Appeal only challenges NNSA’s determination that Dr. Carlson was seeking the accuracy of

 newly introduced information, . . . we believe that the denial of Dr. Carlson’s requests for

 amendment and accuracy were both appropriate.” (Id.) The Appeals Office noted that if Plaintiff

 were to be investigated for a security clearance again in the future, he could properly request review

 of his PSF at that time. (Id.) Plaintiff then timely filed suit in this Court challenging the Appeals

 Office’s final order. (Id. at 2–5.)

         Plaintiff alleges that his requests were improperly denied because the Appeals Office

 misinterpreted the term “determination,” and the suspension and termination of his security

 clearance were adverse determinations warranting amendment of his PSF. (Id. at 3–5.) He argues

 that the Appeals Office “should have approved the appeal . . . because there had already been a



                                                   3
Case 1:17-cv-00784-RB-GJF Document 71 Filed 04/17/20 Page 4 of 13 PageID #: 486



 determination and there was a question of the accuracy of the challenged information from

 Plaintiffs [sic] PSF.” (Id. at 5.) Plaintiff further argues that “the information in Plaintiff’s PSF is

 subject to availability and disclosure through routine use regardless of an employer rescinding a

 request for a security clearance.” (Doc. 41-1 at 11; see also Doc. 26 at 4 (“DOE’s routine use

 requirement . . . means that Plaintiff’s DOE PSF continues to it [sic] be available to any agency

 that can invoke a routine use for the information, regardless of Plaintiff’s employment.”).)3

          Specifically, Plaintiff states that he is bringing his action under 5 U.S.C. §§ 552a(g)(1)(C)

 and (D), and his first cause of action alleges that Defendant violated the Privacy Act by:

          failing to amend [his] PSF, failing to investigate contested information in [his]
          PSF according to 10 C.F.R. § 1008.6(a)(3)(ii), and failing to maintain records in
          [his] PSF “with such accuracy, relevance, timeliness, and completeness as is
          necessary to assure fairness in any determination relating to the qualifications,
          character, right, or opportunities of, or benefits of such record, and consequently
          a determination is made which is adverse to the individual.”

 (Compl. at 5 (citation omitted).) A liberal reading of the Complaint suggests that Plaintiff’s

 allegations rest on three provisions of the Privacy Act. First, section 552a(g)(1)(A), which provides

 a cause of action when an agency fails to amend or review an individual’s record in conformity

 with the law. Second, section 552a(g)(1)(C), which provides a cause of action for an agency’s

 failure to adequately maintain records. Third, section 552a(g)(1)(D), which provides a cause of

 action when an agency fails to comply with any other provision of the Privacy Act or rule

 promulgated under it.

          Defendant argues that it properly denied Plaintiff’s request to amend his PSF because

 “[b]asically, the information sought to be included in the Plaintiff [sic] PSF was no longer needed


 3
   While the Court will deny Plaintiff’s Motion for Leave to File Amended Complaint (see Part III.B, infra), it notes
 that the timeline of the case and Plaintiff’s assertion that his PSF is still available for “routine use” are more thoroughly
 laid out in the proposed Amended Complaint. Thus, the Court cites to such facts as necessary in this Order and will
 allow Plaintiff until November 12, 2018 to file an amended complaint incorporating these facts into his surviving
 claim under 5 U.S.C. § 552a(g)(1)(A), as described further below.


                                                              4
Case 1:17-cv-00784-RB-GJF Document 71 Filed 04/17/20 Page 5 of 13 PageID #: 487



 nor applicable as the Plaintiff was no longer an employee of the DOE.” (Doc. 23 at 9.) Further,

 Defendant argues that Plaintiff’s claim that the denial was improper “is not appropriate at this time

 and is not ripe for determination because the Plaintiff is not an employee of the DOE.” (Id.)

 Defendant also reasserts the DOE Appeals Office’s reasoning that “[i]f, and when, the Plaintiff

 were ever to be employed again and a security clearance were necessary, the information requested

 to be included in the PSF would be reviewed and a determination made at that point for inclusion

 in his PSF.” (Id.)

        Finally, Defendant argues that the statutory provisions under which Plaintiff brings his

 claims for relief—5 U.S.C. §§ 552a(g)(1)(C) and (D)— require that the party asserting the claim

 show both a causal connection between the alleged failure to comply with the Privacy Act and an

 agency determination that was adverse to Plaintiff, and that the alleged non-compliance was

 “intentional or willful.” (See Doc. 23 at 11.) Defendant asserts that Plaintiff has not alleged facts

 to show that the denial was causally connected to an adverse determination or that the denial was

 an intentional or willful violation of the Privacy Act. (See id.)

        B.    Procedural History in Federal Court

        Plaintiff filed his original Complaint on July 31, 2017. (Doc. 33.) As a pro se plaintiff, he

 elected to receive hard copies of all court documents and notifications through postal mail. (Doc.

 5.) The Court’s March 8, 2018 Scheduling Order states that, barring a judicial order superseding

 the schedule, “the deadline for Plaintiff to amend his complaint to include joining additional parties

 is June 1, 2018.” (Doc. 20 at 2.) As the Court did not authorize or require Plaintiff to amend his

 Complaint, June 1, 2018 remained the deadline for amendments.

        Defendant filed its Motion to Dismiss on April 2, 2018 (Doc. 22), but Defendant did not

 properly serve Plaintiff with a hard copy of the Motion to Dismiss or Memorandum in Support via



                                                   5
Case 1:17-cv-00784-RB-GJF Document 71 Filed 04/17/20 Page 6 of 13 PageID #: 488



 postal mail. (Doc. 24 at 1.) The Court ordered Defendant to serve Plaintiff with the hard copies by

 the close of business on April 23, 2018. (Id.) Defendant filed a Certificate of Service stating that

 the documents were mailed on April 26, 2018 (Doc. 25 at 1), but Plaintiff claims the documents

 were not mailed until May 8, 2018 (see Doc. 37 at 2).

        Plaintiff filed his Response to the Motion to Dismiss on May 11, 2018, which states that

 “[u]nder Rule 15, Plaintiff submitted an amended complaint at the same time as this response to

 the motion to dismiss.” (Doc. 26 at 5.) However, no amended complaint was attached. Plaintiff did

 not seek Defendant’s leave to file an amended complaint, and in its Reply, Defendant noted that

 “there is no record of an amended complaint and Defendant would object should any such

 amendment be filed.” (Doc. 29 at 1.)

        On July 10, 2018—well after the original June 1 deadline for filing an amended

 complaint—Plaintiff filed two motions requesting third party service of documents, alleging he did

 not receive various documents as paper correspondence from the Court. (See Docs. 36 and 37.) In

 denying third party service, the Court nevertheless acknowledged service issues and stated that “in

 recognition of the service issues Plaintiff has described, this Court will neither grant dismissal

 against him nor construe responsive pleadings or arguments waived until an investigation into

 service of the relevant motion or order has been completed.” (Doc. 39.)

        The following month, on August 2, 2018, Plaintiff filed his Motion for Leave to File

 Amended Complaint. (Doc. 41.) In it, Plaintiff indicates he is aware he filed the Amended

 Complaint well outside the deadline but seeks Court approval to amend his complaint anyway

 “[f]or good cause.” (See id. at 1.) Plaintiff does not offer any explanation for why the Amended

 Complaint was not attached to his May 11 Response, nor elaborate on the “good cause” for which

 the motion should be granted. (See id. at 3.) Plaintiff asserts that “[t]here has been no undue delay”



                                                   6
Case 1:17-cv-00784-RB-GJF Document 71 Filed 04/17/20 Page 7 of 13 PageID #: 489



 but does not explain why the Amended Complaint was filed nearly three months after he claimed

 to have filed it, or why he did not file it before the June 1 deadline. (See id.) Plaintiff also asserts

 vaguely that “Defendant did not meet the requirements of a scheduling order with a resulting delay

 to Plaintiff of service of the Motion to Dismiss.” (Id.)

 II.      Legal Standards

         “[P]ro se . . . pleadings are to be construed liberally and held to a less stringent standard

 than formal pleadings drafted by lawyers.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d

 836, 840 (10th Cir. 2005) (quoting Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991)). The

 Court may not, however, “serv[e] as the litigant’s attorney in constructing arguments and searching

 the record.” Id. (internal citation omitted).

         A.   Legal Standard for Motion to Dismiss

         In reviewing a motion to dismiss under Rule 12(b)(6), the Court “must accept all the well-

 pleaded allegations of the complaint as true and must construe them in the light most favorable to

 the plaintiff.” In re Gold Res. Corp. Sec. Litig., 776 F.3d 1103, 1108 (10th Cir. 2015) (internal

 citation omitted). “To survive a motion to dismiss,” the complaint does not need to contain

 “detailed factual allegations,” but it “must contain sufficient factual matter, accepted as true, to

 ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)). “A claim has facial

 plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

 556). Plausibility does not equate to probability, but there must be “more than a sheer possibility

 that a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556).




                                                    7
Case 1:17-cv-00784-RB-GJF Document 71 Filed 04/17/20 Page 8 of 13 PageID #: 490



        B.    Legal Standard for Motion for Leave to Amend Complaint

        Under Federal Rule of Civil Procedure 15(a)(2), a party seeking leave to amend its pleading

 outside the time allowed for amendments as a matter of course may do so “only with the opposing

 party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). “The court should freely give

 leave when justice so requires.” Id. Liberally allowing leave to amend ensures “the maximum

 opportunity for each claim to be decided on its merits rather than on procedural niceties.” Hardin

 v. Manitowoc-Forsythe Corp., 691 F.2d 449, 456 (10th Cir. 1982) (citation omitted). However,

 leave to amend may be properly denied in instances of “undue delay, bad faith or dilatory motive

 on the part of the movant, repeated failure to cure deficiencies by amendments previously allowed,

 undue prejudice to the opposing party by virtue of allowance of the amendment,” or where the

 amendment would be futile. Foman v. Davis, 371 U.S. 178, 182 (1962). The Tenth Circuit has held

 that a court may properly deny leave to amend when the movant does not offer an adequate

 explanation for the delay. See Minter v. Prime Equip. Co., 451 F.3d 1196, 1206 (10th Cir. 2006).

 III.     Analysis

        A. The Court will deny Defendant’s Motion to Dismiss Plaintiff’s claim under
           section 552a(g)(1)(A) and grant the Motion to Dismiss as to all other claims.

        Accepting the well-pleaded allegations in Plaintiff’s Complaint as true and construing the

 pro se pleadings liberally, Plaintiff’s claim that Defendant improperly denied his amendment

 request is sufficiently pleaded to withstand Defendant’s Motion to Dismiss. This claim includes

 two related arguments: (1) that Plaintiff’s PSF amendment request was wrongfully denied under

 the criteria for evaluating such requests laid out in 10 C.F.R. § 1008.10(e); and (2) that the

 amendment request is not moot because Plaintiff’s records are still technically available for

 “routine use” and might be considered in a future determination affecting his employment. (See

 Compl. at 3–4; see also Doc. 41-1 at 11.) Accepting as true Plaintiff’s factual assertion that his


                                                   8
Case 1:17-cv-00784-RB-GJF Document 71 Filed 04/17/20 Page 9 of 13 PageID #: 491



 PSF can be made available to agency personnel for making determinations affecting Plaintiff in

 the future, it is facially plausible that his request to amend his PSF now, rather than after a new

 investigation has already begun, is not moot. (See Doc. 41-1 at 11.)

        The DOE regulatory provision implementing this cause of action for injunctive relief under

 the Privacy Act when an agency fails to amend records is 10 C.F.R. § 1008.15(b). Section

 1008.15(b) provides that “[i]f the DOE refuses to amend a record or fails to review an amendment

 request[,] . . . the court may order the DOE to make the amendment and award reasonable litigation

 costs and attorney’s fees.” Section 1008.15(b) includes no requirement that the DOE’s failure to

 amend be willful or intentional.

        Defendant argues that “the information contained in the documents sought to be placed in

 the Plaintiff’s PSF have been established to be irrelevant and hav[e] no bearing on the purpose of

 the system of records.” (Doc. 29 at 3.) However, this statement is not supported by the record and,

 to the contrary, the DOE Appeals Office itself found that the NNSA had originally misinterpreted

 Plaintiff’s amendment request. (See Compl. at 9–10.) Viewing the pleaded facts in the light most

 favorable to Plaintiff, there is “more than a sheer possibility” that he has a valid interest in

 amending his PSF now before it can be used to make adverse employment determinations about

 him in the future. (See Doc. 41-1 at 11); see also Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S.

 at 556).

        Defendant appears to believe that the fact Plaintiff was no longer subject to an ongoing

 security clearance investigation is an appropriate reason for denying his amendment request under

 the criteria set forth in the DOE’s regulations implementing the Privacy Act, 10 C.F.R. §

 1008.10(e). However, Defendant should respond to Plaintiff’s allegations with an argument more

 clearly rooted in the regulations and criteria for analyzing amendment requests, rather than a



                                                 9
Case 1:17-cv-00784-RB-GJF Document 71 Filed 04/17/20 Page 10 of 13 PageID #: 492



 blanket assertion that Plaintiff’s claims are “moot” or “not ripe” because his file is not being

 reviewed for a current investigation. (See Doc. 23 at 9–10.) Thus, Plaintiff’s claim for injunctive

 relief under 5 U.S.C. § 552a(g)(1)(A), alleging that Defendant improperly interpreted the Privacy

 Act and relevant DOE implementing regulations to deny his requested amendments, is sufficiently

 pleaded.

        Plaintiff’s various other claims, however, do not survive Defendant’s Motion to Dismiss.

 The Privacy Act and relevant DOE implementing regulations make it clear that, in order to succeed

 in a claim under section 552a(g)(1)(C) (failure to maintain adequate records) or section

 552a(g)(1)(D) (any other violation of the Privacy Act), the agency’s action must have been “willful

 and intentional.” See § 552a(g)(4); see also Gowan v. U.S. Dep’t of Air Force, 148 F.3d 1182,

 1187–88 (10th Cir. 1998). Plaintiff’s Complaint does not present any facts alleging the DOE

 willfully or intentionally maintained incorrect or inadequate records. Thus, Plaintiff’s claims under

 subsections (C) and (D) are not sufficiently pleaded to survive Defendant’s Motion to Dismiss.

 The Court will thus dismiss all claims that may be construed to arise under sections 552a(g)(1)(C),

 (D), or any DOE regulations implementing those sections.

        B. The Court will deny Plaintiff’s Motion for Leave to File Amended Complaint
           for undue delay and futility.

        The Court will not grant Plaintiff leave to file an amended complaint because Plaintiff has

 not provided any explanation or alleged good cause for the delay in filing, and because the

 proposed Amended Complaint does not assert any new claims that would survive a Rule 12(b)(6)

 motion to dismiss. Although Plaintiff is correct that Defendant did not meet the court-imposed

 deadline of serving Plaintiff with a hard copy of its Motion to Dismiss by April 23, 2018, the delay

 was either 3 days (according to Defendant) or at most 15 (according to Plaintiff). (See Docs. 25 at

 1; 37 at 2.) Either way, Plaintiff still filed a timely response and does not explain why an alleged


                                                  10
Case 1:17-cv-00784-RB-GJF Document 71 Filed 04/17/20 Page 11 of 13 PageID #: 493



 two-week delay in serving hard copies of the Motion to Dismiss resulted in a nearly three-month

 delay in filing an amended complaint. Though the Court agreed to acknowledge and investigate

 service issues before ruling against Plaintiff or construing arguments as waived, here Plaintiff has

 not indicated that his delay in filing an amended complaint was due to service issues.

        Further, Plaintiff’s proposed Amended Complaint does not add any sufficiently pleaded

 arguments beyond those in Plaintiff’s original Complaint. (See generally Doc. 41-1.) The Amended

 Complaint includes new allegations of willful and intentional conduct by Defendant in an attempt

 to satisfy the required elements for causes of action under 5 U.S.C. §§ 552a(g)(1)(C) and (D), but

 makes these allegations in a cursory manner and without any supporting facts. (See id. at 3.) For

 example, Plaintiff alleges that Defendant’s claim that he must be a DOE employee to request

 changes to his PSF is an “arbitrary and capricious claim [that] is material, willful, and intentional

 ” (Id.) Plaintiff later asserts that “Defendant’s failure to make Plaintiff’s Privacy Act amendment

 and associated inquiry requests occurred as a willful result of Defendant’s policy of retaining

 absolute authority in matters of personnel security.” (Id. at 4.)

        However, simply stating that Defendant willfully violated the Privacy Act is no more than

 a reiteration of the necessary elements of the causes of action. Plaintiff asserts that the alleged

 violations were intentional but does not offer facts to support this assertion. Thus, Plaintiff has not

 provided a factual basis for the Court to find that there is “more than a sheer possibility” that

 Defendant willfully and intentionally violated the Privacy Act. See Iqbal, 556 U.S. at 678 (citing

 Twombly, 550 U.S. at 556.) Plaintiff’s claims under sections 552a(g)(1)(C) and (D) in his proposed

 Amended Complaint are therefore futile.

        Further, Plaintiff’s proposed Amended Complaint brings in new and extraneous arguments

 outside the scope of this case, including allegations of an alleged agency conspiracy to conceal



                                                   11
Case 1:17-cv-00784-RB-GJF Document 71 Filed 04/17/20 Page 12 of 13 PageID #: 494



 fraud. (See Doc. 41-1 at 14–16.) Plaintiff alleges that Defendant’s denial of his PSF amendment

 request was a willful and intentional effort to conceal fraud and other crimes (id. at 4), and

 frequently references a “crime tip” he submitted to the DOE that is unrelated to this action (see id.

 at 14–16). Plaintiff’s claim that his amendment requests were denied to cover up a conspiracy is

 not supported by any facts or specific allegations, and would thus not withstand a 12(b)(6) motion

 to dismiss. Plaintiff also makes new allegations that Defendant violated other DOE regulations

 when it suspended his security clearance (see id. at 6), and when it produced a copy of his PSF for

 review outside a mandatory time frame (see id. at 8). The Court finds that leave to amend the

 Complaint to include these new claims is properly denied for undue delay, because Plaintiff has

 not explained why he failed to include such allegations in his original Complaint or within the

 timeframe for amendments allowed as a matter of course.

        The Court thus denies Plaintiff’s Motion for Leave to File Amended Complaint, but notes

 that the proposed Amended Complaint provides more detailed facts supporting the alleged “routine

 use” of his PSF and more thoroughly lays out his arguments supporting the surviving claim. (See,

 e.g., Doc. 41-1 at 11.) As a result, Plaintiff may file an amended complaint on or before November

 12, 2018, that focuses solely on his remaining claim that Defendant improperly denied his

 amendment requests under 5 U.S.C. § 552a(g)(1)(A) and 10 C.F.R. § 1008.15(b).

        THEREFORE,

        IT IS ORDERED that Defendant’s Motion to Dismiss (Doc. 22) is DENIED as to

 Plaintiff’s claim under 5 U.S.C. § 552a(g)(1)(A) and GRANTED as to all other claims;

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File Amended

 Complaint is DENIED, but Plaintiff may file an amended complaint by November 12, 2018 that




                                                  12
Case 1:17-cv-00784-RB-GJF Document 71 Filed 04/17/20 Page 13 of 13 PageID #: 495



 more directly addresses his sole surviving claim.



                                                     ____________________________________
                                                     ROBERT C. BRACK
                                                     SENIOR U.S. DISTRICT JUDGE




                                                13
